
	

114 HR 2606 IH: Roads Not Roses Act
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2606
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2015
			Mrs. Hartzler (for herself, Mr. Sam Johnson of Texas, Mr. Issa, Mr. Hensarling, and Mr. Rokita) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to discontinue funding for landscaping and scenic
			 enhancement.
	
	
 1.Short titleThis Act may be cited as the Roads Not Roses Act. 2.Landscaping and scenic enhancement funding discontinued (a)RepealSection 319 of title 23, United States Code, is repealed.
 (b)Effective dateSection 319 of title 23, United States Code, as in effect the day before the date of enactment of this Act, shall apply to landscape and roadside development as part of a construction project of Federal-aid highways if funds were obligated for the project before such date of enactment.
			
